Exhibit 10.77
Qualified Automatic Contribution Arrangement, Qualified Default Investment
Alternative and Maximum
Elective Deferral Amendment
Section 1. General Information and General Provisions

  1.1   Plan Name: Herbalife International of America, Inc. Employees’ 401(k)
Profit Sharing Plan (the “Plan”).     1.2   Plan Sponsor: Herbalife
International of America, Inc. (the “Sponsoring Employer”).     1.3   Enactment
Date. This Amendment is entered into as of January 1, 2009, by the Sponsoring
Employer.     1.4   Supersedure. This Amendment supersedes any conflicting
provisions of the Plan, any administrative policy regarding Elective Deferrals,
and/or the Plan’s funding policy. Furthermore, this Amendment supersedes any
State (or Commonwealth) law that would directly or indirectly prohibit or
restrict the inclusion of an Automatic Contribution Arrangement in the Plan,
pursuant to ERISA §514(e)(1) and Department of Labor Regulation §2550.404c–5(f).
    1.5   Good Faith Compliance. This document is an Amendment to the Plan, any
administrative policy regarding Elective Deferrals, and/or the Plan’s funding
policy; is intended as good faith compliance with all current guidance with
respect to Automatic Contribution Arrangements; and will incorporate any
subsequent guidance with respect to Automatic Contribution Arrangements, even to
the extent that such subsequent guidance would modify the terms of this
Amendment.

Section 2. Characteristic of Elective Deferrals

  2.1   Characteristic of Elective Deferrals. The Elective Deferrals that are
withheld under the Automatic Contribution Arrangement will be treated as
follows:

  þ   Entirely Pre-Tax. All of the Elective Deferrals will be Pre-Tax Elective
Deferrals.     o   Entirely Roth. All of the Elective Deferrals will be Roth
Elective Deferrals.     o   A Portion Pre-Tax and a Portion Roth. ___% of the
Elective Deferrals will be Pre-Tax Elective Deferrals; ___% of the Elective
Deferrals will be Roth Elective Deferrals.

Section 3. Eligible Participants

  3.1   Eligible Participants. The following classes of participants are
Eligible Participants and will be subject to the Automatic Contribution
Arrangement:

  þ   New Participants. New participants who are eligible to make Elective
Deferrals and who are entering the Elective Deferral component of the Plan.    
þ   Participants Who Did Not Return Election. Participants in the Elective
Deferral component of the Plan who have not returned an election form with
respect to Elective Deferrals.     þ   Participants Who Elected Zero Rate of
Deferrals before November 12, 2008. Participants in the Elective Deferral
component of the Plan who have elected not to have Elective Deferrals made on
their behalf except for (a) participants precluded from deferring due to
financial hardship distribution rules and (b) participants who have been
previously automatically enrolled that have affirmatively elected not to have
Elective Deferrals made on their behalf.     o   Participants Who Elected Lower
Rate of

1



--------------------------------------------------------------------------------



 



Deferrals. Participants in the Elective Deferral component of the Plan whose
contribution rate of their Elective Deferrals are less than the applicable
Automatic Contribution Percentage or Qualified Percentage as of the Effective
Date of the Automatic Contribution Arrangement.

  o   Other                                                             .

Section 4. Duration/Expiration of Automatic Contribution Overriding Election

  4.1   Duration/Expiration of Automatic Contribution Overriding Election. An
Eligible Participant’s Automatic Contribution Overriding Election shall expire
in accordance with the following provisions:

  (a)  þ   Election Does Not Expire. The Automatic Contribution Overriding
Election will not expire, but will remain in force until changed by the Eligible
Participant. An Eligible Participant need not execute a subsequent Automatic
Contribution Overriding Election in order to have the prior Automatic
Contribution Overriding Election apply to the Automatic Contribution Percentage
or Qualified Percentage of a subsequent Plan Year. Any subsequent change to the
Automatic Contribution Overriding Election will be made in accordance with the
terms and conditions of the Plan relating to the modification of Elective
Deferrals.     (b)  o   Election Expires. If a Eligible Participant’s Automatic
Contribution Overriding Election reduces the contribution rate of his or her
Elective Deferrals to a level that is less than the Automatic Contribution
Percentage or Qualified Percentage that is in effect as of the date selected
below, then such Eligible Participant’s Automatic Contribution Overriding
Election will expire as of:

  o   The first day of each Plan Year.     o   Each anniversary date of an
Eligible Participant’s Entry Date into the Elective Deferral component of the
Plan.     o   Other:
                                                            .

  4.2   Eligible Participants Affected by Expiration of Automatic Contribution
Overriding Election. If Section 4.1(b) is checked, then Section 4.1(b) shall
apply to the following Eligible Participants:

  o   Zero Contribution Rate. Any Eligible Participant who has elected pursuant
to his or her Automatic Contribution Overriding Election not to have Elective
Deferrals made on their behalf and whose contribution rate of his or her
Elective Deferrals is zero as of the expiration date of Section 4.1(b).     o  
Lower Contribution Rate. Any Eligible Participant who has elected pursuant to
his or her Automatic Contribution Overriding Election to have a contribution
rate of his or her Elective Deferrals that is less than the applicable Automatic
Contribution Percentage or Qualified Percentage as of the expiration date of
Section 4.1(b).     o   Other:
                                                            .

  4.3   Reenrollment. If Section 4.1(b) is checked, then to the extent that any
Eligible Participant’s Automatic Contribution Overriding Election expires in
accordance with Section 4.1(b), any Eligible Participant as set forth in
Section 4.2 will be reenrolled in the Automatic Contribution Arrangement at the
Automatic Contribution Percentage or Qualified Percentage that applies to such
Eligible Participant as of the expiration date of Section 4.1(b).

Section 5. Type of Automatic Contribution Arrangement

  5.1   Type of Automatic Contribution Arrangement. The type of Automatic
Contribution Arrangement which this Amendment reflects is as follows:

  (a)  þ   Qualified Automatic Contribution Arrangement. The Automatic
Contribution Arrangement is a Qualified Automatic Contribution Arrangement as

2



--------------------------------------------------------------------------------



 



      described in PPA §902(a), which added Code §401(k)(13).     (b)  o  
Eligible Automatic Contribution Arrangement. The Automatic Contribution
Arrangement is an Eligible Automatic Contribution Arrangement as described in
PPA §902(d), which added Code §414(w).     (c)  o   Traditional Automatic
Contribution Arrangement. The Automatic Contribution Arrangement does not
incorporate the provisions set forth in PPA §902.

Section 6. Qualified Automatic Contribution Arrangement

  6.1   o Not Applicable. The Plan does not include a Qualified Automatic
Contribution Arrangement.     6.2   þ Effective Date. The Qualified Automatic
Contribution Arrangement is effective January 1, 2009.

  6.3   Initial Qualified Percentage. If Section 6.2 is checked, then an
Eligible Participant will be treated as having elected to have the Employer make
Elective Deferrals to the Plan in an amount equal to 3% of Compensation as the
Qualified Percentage in the first Applicable Plan Year.     6.4   Qualified
Percentage for Subsequent Applicable Plan Years. If Section 6.2 is checked, then
an Eligible Participant will be treated as having elected to have the Employer
make Elective Deferrals to the Plan in the amounts equal to the following
percentages of Compensation as the Qualified Percentages in subsequent
Applicable Plan Years after the first Applicable Plan Year:

4% of Compensation as the Qualified Percentage in the second Applicable Plan
Year.
5% of Compensation as the Qualified Percentage in the third Applicable Plan
Year.
6% of Compensation as the Qualified Percentage in any subsequent Applicable Plan
Year after the third Applicable Plan Year.

  6.5   Non-Elective Contribution or Matching Contribution Requirement. If
Section 6.2 is checked, then the Employer will make the following contribution:

  (a)  o   Non-Elective Contribution. The Employer will make a non-elective
contribution equal to at least 3% of Compensation. Such non-elective
contribution will be made on behalf of:

  o   Any participant in the Elective Deferral component of the Plan who is a
non-highly compensated employee, regardless of whether such participant makes
Elective Deferrals or after-tax employee contributions.     o   Any participant
in the Elective Deferral component of the Plan, regardless of whether such
participant makes Elective Deferrals or after-tax employee contributions.     o
  Other:                                                             .

  (b)  þ   Matching Contribution.

  (1)   The Employer will make a matching contribution equal to either:

  þ   Basic Matching Contribution. The sum of (1) 100% of a participant’s
Elective Deferrals that do not exceed 1% of Compensation;

3



--------------------------------------------------------------------------------



 



      plus (2) 50% of such participant’s Elective Deferrals that exceed 1% of
Compensation but do not exceed 6% of Compensation.     o   Enhanced Matching
Contribution. The sum of (1) 100% of the participant’s Elective Deferrals that
do not exceed ___% of Compensation; plus, if applicable, (2) ___% of the
participant’s Elective Deferrals that exceed ___% of Compensation but do not
exceed ___%.

  (2)   If Section 6.5(b) is checked, then such matching contribution will be
made on behalf of:

  o   Any participant in the Elective Deferral component of the Plan who is a
non-highly compensated employee and who makes Elective Deferrals.     þ   Any
participant in the Elective Deferral component of the Plan who makes Elective
Deferrals.     o   Other:
                                                            .

  (3)   If Section 6.5(b) is checked, then the ratio of such matching
contributions to Elective Deferrals of a participant who is a highly compensated
employee must not exceed the ratio of such matching contributions to Elective
Deferrals of any participant who is a non-highly compensated employee with
Elective Deferrals at the same percentage of Compensation as any highly
compensated employee. Furthermore, the ratio of a participant’s matching
contributions to the participant’s Elective Deferrals may not increase as the
amount of a participant’s Elective Deferrals increases.

  (c)   Plan to Which Contribution Will Be Made. The non-elective contribution
of Section 6.5(a) or the matching contribution of Section 6.5(b) will be made
to:

  þ   This Plan.     o   The following plan, so long as the plan meets the
requirements of Code §401(k)(12)(F) and the Treasury Regulations
thereunder:                                         .

  (d)   Compensation. The term “Compensation” means, for purposes of the
non-elective contribution of Section 6.5(a) or the matching contribution of
Section 6.5(b), the following:

  (1)   Definition. Compensation is defined as:

  þ   Form W-2 compensation     o   Code §3401 compensation     o   Code §415
safe harbor compensation

  (2)   Non-taxable Amounts. Non-taxable amounts under Code §125, §132(f)(4),
§401(k), §402(h), §403(b), §457(b) and §414(h)(2) will:

  þ   Be included as Compensation     o   Not be included as Compensation

  (3)   Compensation Measuring Period. The Compensation measuring period is the:

  þ   Plan Year     o   Fiscal year ending on or within the Plan Year     o  
Calendar year ending on or within the Plan Year

  (4)   þ Exclusions. The following categories of remuneration will not be
counted as Compensation:

  o   Compensation received prior to becoming a participant     o   Compensation
received while an ineligible employee     þ   All items in Treasury Regulation
§1.414(s)-1(c)(3) (i.e., expense allowances, fringe benefit, moving expenses,
etc.)

4



--------------------------------------------------------------------------------



 



  o   Post-severance compensation     o   Deemed 125 compensation     þ  
Bonuses     o   Overtime     o   Commissions     o   Other
                                                                    
 

  (5)   Compensation must comply with Code §414(s). Compensation for purposes of
the non-elective contribution of Section 6.5(a) or the matching contribution of
Section 6.5(b) must qualify as a nondiscriminatory definition of compensation
under Code §414(s) and the Treasury Regulations thereunder.

  (e)        Contribution Subject to Withdrawal Restrictions. The non-elective
contribution of Section 6.5(a) or the matching contribution of Section 6.5(b) is
subject to the withdrawal restrictions set forth in Code §401(k)(2)(B) and
Treasury Regulation §1.401(k)-1(d).     (f)        Contribution Must Not Be Used
for Permitted Disparity Purposes. The non-elective contribution of
Section 6.5(a) or the matching contribution of Section 6.5(b) will be met
without regard to Code §401(l), and, for purposes of Code §401(l), the
non-elective contribution of Section 6.5(a) or the matching contribution of
Section 6.5(b) will not be taken into account.

6.6   Vesting Schedule. If Section 6.2 is checked, then a participant’s
sub-account that holds the non-elective contribution of Section 6.5(a) or the
matching contribution of Section 6.5(b) will be subject to the following vesting
schedule:

  (a)  o   100% Full and Immediate Vesting. A participant’s sub-account will be
100% fully and immediately vested.     (b)  þ   2-Year Cliff Vesting Schedule.

1 Year of Vesting Service             0% Vested
2 Years of Vesting Service             100% Vested

  (c)  o   Modified 2-Year Cliff Vesting Schedule.

1 Year of Vesting Service             _____% Vested
2 Years of Vesting Service             100% Vested

6.7   Usage of Forfeitures. If Section 6.2 and either Section 6.6(b) or 6.6(c)
are checked, then with respect to any forfeiture of the non-vested interest in a
participant’s sub-account that contains the non-elective contribution of
Section 6.5(a) or the matching contribution of Section 6.5(b), the Administrator
may elect to use all or any portion of the forfeitures to pay administrative
expenses incurred by the Plan. Forfeitures that are not used to pay
administrative expenses will be used first to restore previous forfeitures of
participants’ accounts as necessary and permitted pursuant to the provisions of
the Plan. Forfeitures that are not used to pay administrative expenses and are
not used to satisfy the provisions of the previous sentence will then be
allocated/used:

  o   Not Applicable. Section 6.6(a) is checked; the participant’s sub-account
that contains the non-elective contribution of Section 6.5(a) and/or the
matching contribution of Section 6.5(b), as applicable, will be 100% fully and
immediately vested, and forfeiture of such sub-account will not occur.     þ  
Forfeitures Used to Reduce Any Employer Contributions. Forfeitures will be used
to reduce any Employer contributions.     o   Forfeitures Added to Any Employer
Contributions. Forfeitures will be added to any Employer contributions and will
be allocated pursuant to the terms of the Plan.     o   Other:

5



--------------------------------------------------------------------------------



 




6.8   Exemption from ADP Test. If Section 6.2 is checked, then notwithstanding
anything in the Plan to the contrary, the Plan will be treated as meeting the
ADP test as set forth in Code §401(k)(3)(A)(ii) in any Plan Year in which the
Plan includes a Qualified Automatic Contribution Arrangement pursuant to PPA
§902(a), which added Code §401(k)(13)(A).

6.9   Limited Exemption from ACP Test. If Section 6.2 is checked, then
notwithstanding anything in the Plan to the contrary, the Plan shall be treated
as having satisfied the ACP test as set forth in Code §401(m)(2) only with
respect to the matching contribution set forth in Section 6.5(b) in any Plan
Year in which the Plan includes a Qualified Automatic Contribution Arrangement
pursuant to PPA §902(b), which revised Code §401(m)(12).

6.10   Limited Exemption from Top Heavy. If Section 6.2 is checked, then
notwithstanding anything in the Plan to the contrary, in any Plan Year in which
the Plan consists solely of: (a) Elective Deferrals under a Qualified Automatic
Contribution Arrangement which meets the requirements of Code §401(k)(13) as set
forth in Sections 6.3 and 6.4; and (b) Employer contributions consisting of
either (1) non-elective contributions which meet the requirements of Code
§401(k)(13) as set forth in Section 6.5(a), or (2) matching contributions which
meet the requirements of Code §401(m)(12) as set for the in Section 6.5(b), then
such Plan will not be treated as a top heavy Plan and will be exempt from the
top heavy requirements of Code §416. Furthermore, if the Plan (but for the prior
sentence) would be treated as a top heavy Plan because the Plan is a member of
an aggregation group which is a top heavy group, then the contributions under
the Plan may be taken into account in determining whether any other plan in the
aggregation group meets the top heavy requirements of Code §416.

Section 7. Elimination/Modification of Non-Safe Harbor Contribution Provisions

         
7.1
  o   Not Applicable. The Plan does not have or does not make any Employer
contributions to a non-safe harbor matching contribution component or a non-safe
harbor non-elective contribution component of the Plan.
 
       
7.2
  o   Not Applicable. The Plan’s existing non-safe harbor matching contribution
component and/or non-safe harbor non-elective contribution component are being
retained.
 
       
7.3
  þ   Effective Date. Notwithstanding the Effective Date of the Automatic
Contribution Arrangement, the provisions set forth in this Section 7 are
effective as of January 1, 2009.
 
        7.4   Type of Employer Contributions Being Eliminated. If Section 7.3 is
checked, then by executing this Amendment:

  o   Not Applicable. No Employer contributions and related allocations will
cease or will be eliminated.     þ   Employer Contributions and Related
Allocations. The following Employer contributions (except for receivables) and
related allocations will cease and will be eliminated as of the Effective Date
set forth in Section 7.3:

  þ   Matching Contributions. Non-safe harbor matching contributions.     o  
Non-Elective Contributions. Non-safe harbor non-elective contributions.

7.5   Modification/Addition of Employer Contributions. If Section 7.3 is
checked, then by executing this Amendment, the following Employer contributions
and related allocations are modified and/or added as of the Effective Date set
forth in Section 7.3, in accordance with the following provisions:

  o   Not Applicable. No Employer contributions and related allocations (other
than the elimination of those Employer contributions and related allocations of
Section 7.4) are being modified and/or added.     þ   Modification/Addition. 75%
of pay is the maximum Employee Elective Deferral Contribution.

6



--------------------------------------------------------------------------------



 



Section 8. Default Investment

  8.1   Default Investment. If a participant or beneficiary has the opportunity
to direct the investment of the assets in his or her account (but does not
direct the investment of such assets), then such assets in his or her account
will be invested as follows:

  (a)  o   Not Applicable. Participants and/or beneficiaries are not permitted
to direct the investment of the assets in their accounts; the Plan’s trustee or
investment manager makes the investment decisions with respect to the Plan’s
assets.     (b)  þ   Qualified Default Investment Alternative. The assets in his
or her account will be invested in a Qualified Default Investment Alternative.  
  (c)  o   Non-Qualified Default Investment Alternative. The assets in his or
her account will subject to the following provisions:

  (1)   Type of Investment. The assets in his or her account will be invested
in:

  o   A selected “default investment” which is expected to produce a favorable
rate of return and which minimizes the overall risk of losing money.     o  
Other:                                                             .

  (2)   Transfer from the Non-Qualified Default Investment Alternative.
Transfers by participants from the non-qualified default investment alternative
will be permitted on the following date(s) of the Plan Year:        
 
.

  8.2   Transfer from Qualified Default Investment Alternative. If
Section 8.1(b) is checked, then any participant or beneficiary on whose behalf
assets are invested in a Qualified Default Investment Alternative may transfer,
in whole or in part, such assets to any other investment alternative available
under the Plan with a frequency consistent with that afforded to a participant
or beneficiary who elected to invest in the Qualified Default Investment
Alternative, but not less frequently than once within any 3-month period.

  (a)   No Fees during First 90 Days. Any participant’s or beneficiary’s
election to make such transfer during the 90 day period beginning on the date of
the first elective deferral or first investment in a Qualified Default
Investment Alternative will not be subject to any restrictions, fees or expenses
(including surrender charges, liquidation or exchange fees, redemption fees and
similar expenses charged in connection with the liquidation of, or transfer
from, the investment), except as permitted in Department of Labor Regulation
§2550.404c–5(c)(5)(ii)(B).     (b)   Limited Fees after First 90 Days. Following
the end of the 90-day period described in paragraph (a), any transfer from the
Qualified Default Investment Alternative will not be subject to any
restrictions, fees or expenses not otherwise applicable to a participant or
beneficiary who elected to invest in that Qualified Default Investment
Alternative.

  8.3   Broad Range of Investment Alternatives. If Section 8.1(b) is checked,
then the Plan must offer a ‘‘broad range of investment alternatives’’ within the
meaning of Department of Labor Regulation §2550.404c–1(b)(3).     8.4  
Materials Must Be Provided. If Section 8.1(b) is checked, then a fiduciary must
provide to a participant or beneficiary the materials set forth in Department of
Labor Regulation §2550.404c-1(b)(2)(i)(B)(1)(viii) and (ix) and Department of
Labor Regulation §404c-1(b)(2)(i)(B)(2) relating to a participant’s or
beneficiary’s investment in a Qualified Default Investment Alternative.

Section 9. Notice Requirements

7



--------------------------------------------------------------------------------



 



  9.1   Content and Timing of Notice for Automatic Contribution Arrangement.
Within a reasonable period before the beginning of each Plan Year, Eligible
Participants to whom the Automatic Contribution Arrangement applies for such
Plan Year must receive a sufficiently accurate and comprehensive written notice
of their rights and obligations under the Automatic Contribution Arrangement.
Such notice will be written in a manner calculated to be understood by the
average Eligible Participant to whom the Automatic Contribution Arrangement
applies. The notice must explain (a) under the Automatic Contribution
Arrangement, the Eligible Participant’s right pursuant to a Automatic
Contribution Overriding Election to elect either (1) not to have Elective
Deferrals made on the Eligible Participant’s behalf, or (2) to have Elective
Deferrals made at a different percentage; and (b) how contributions made under
the Automatic Contribution Arrangement will be invested in the absence of any
investment election by the Eligible Participant (the default investment(s)).
After receipt of the notice described in this paragraph, any Eligible
Participant to whom the Automatic Contribution Arrangement relates must have a
reasonable period of time before the first Elective Deferral is made to exercise
the rights set forth within the notice including, but not limited to, executing
an Automatic Contribution Overriding Election.     9.2   Content and Timing of
Notice for Qualified Default Investment Alternative. If Section 8.1(b) is
checked, then the following provisions apply to the notice required by a
Qualified Default Investment Alternative:

  (a)   Manner. Such notice will be written in a manner calculated to be
understood by the average Plan participant.     (b)   Content. Such notice will
contain the following:

  (1)   A description of the circumstances under which assets in the individual
account of a participant or beneficiary may be invested on behalf of the
participant or beneficiary in a Qualified Default Investment Alternative; and,
if applicable, an explanation of the circumstances under which Elective
Deferrals will be made on behalf of a participant, the percentage of such
Elective Deferrals, and the right of the participant to elect not to have such
Elective Deferrals made on the participant’s behalf (or to elect to have such
Elective Deferrals made at a different percentage);     (2)   An explanation of
the right of participants and beneficiaries to direct the investment of assets
in their individual accounts;     (3)   A description of the Qualified Default
Investment Alternative, including a description of the investment objectives,
risk and return characteristics (if applicable), and fees and expenses attendant
to the Qualified Default Investment Alternative;     (4)   A description of the
right of the participants and beneficiaries on whose behalf assets are invested
in a Qualified Default Investment Alternative to direct the investment of those
assets to any other investment alternative under the Plan, including a
description of any applicable restrictions, fees or expenses in connection with
such transfer; and     (5)   An explanation of where the participants and
beneficiaries can obtain investment information concerning the other investment
alternatives available under the Plan.

  (c)   Timing. The participant or beneficiary on whose behalf an investment in
a Qualified Default Investment Alternative may be made must be furnished such
notice during the following periods:

  (1)   Either:

  (A)   At least 30 days in advance of the participant’s Entry Date of the
Elective Deferral component of the Plan (or such other component of the Plan in
which a participant’s account may be invested in a Qualified Default Investment
Alternative), or at least 30 days in advance of the date of any first investment
in a Qualified Default Investment Alternative on behalf of a participant or
beneficiary; or     (B)   If the Plan is an Eligible Automatic Contribution
Arrangement and the participant has the opportunity to receive a Permissible
Withdrawal, on or before the participant’s Entry Date of the Elective Deferral
component of the Plan; and

8



--------------------------------------------------------------------------------



 



  (2)   Within a reasonable period of time of at least 30 days in advance of
each subsequent Plan Year;

Section 10. Definitions

  10.1   Applicable Plan Year. The term “Applicable Plan Year” means, for
purposes of determining the Qualified Percentage that applies to a specific
Eligible Participant, a specific Plan Year. The first Applicable Plan Year is
the Plan Year that contains the date upon which an Eligible Participant could
first have had Elective Deferrals withheld under the Qualified Automatic
Contribution Arrangement, regardless of whether the Eligible Participant
executes an Automatic Contribution Overriding Election. Subsequent Applicable
Plan Years are based upon the number of Plan Years after the first Applicable
Plan Year, regardless of whether the Eligible Participant executes an Automatic
Contribution Overriding Election.     10.2   Automatic Contribution Arrangement.
The term “Automatic Contribution Arrangement” means any arrangement under which
(a) a participant may elect to have the Employer make payments as Elective
Deferrals under the Plan on his or her behalf, or to receive such payments
directly in cash, and (b) an Eligible Participant is treated as having elected
to have the Employer make Elective Deferrals to the Plan, in an amount equal to
a uniform percentage of Compensation until such Eligible Participant executes an
Automatic Contribution Overriding Election; such percentage may be set forth in
either this Amendment or such other Plan documentation as permitted by law. An
Automatic Contribution Arrangement includes a Qualified Automatic Contribution
Arrangement, an Eligible Automatic Contribution Arrangement, or a Traditional
Automatic Contribution Arrangement, as applicable.     10.3   Automatic
Contribution Percentage. The term “Automatic Contribution Percentage” means,
with respect to an Eligible Automatic Contribution Arrangement or a Traditional
Automatic Contribution Arrangement, as applicable, the percent of Compensation
that an Eligible Participant is treated as having elected to have the Employer
make as Elective Deferrals to the Plan, as set forth in this Amendment or such
other Plan documentation as permitted by law.     10.4   Automatic Contribution
Overriding Election. The term “Automatic Contribution Overriding Election” means
an affirmative election by an Eligible Participant to override the Automatic
Contribution Percentage or Qualified Percentage that is applicable to such
Eligible Participant. The Automatic Contribution Overriding Election will
provide either (a) to not have Elective Deferrals made under the Automatic
Contribution Arrangement, or (b) to have Elective Deferrals made at a percentage
of Compensation different than the Automatic Contribution Percentage or
Qualified Percentage, at the percentage of Compensation specified in the
Automatic Contribution Overriding Election.     10.5   Compensation. The term
“Compensation” means, except for purposes of the non-elective contribution of
Section 6.5(a) or the matching contribution of Section 6.5(b), compensation as
defined in the Plan for the component or the purpose for which the compensation
relates. However, if the Plan is a Qualified Automatic Contribution Arrangement,
then the term “Compensation” means, for purposes of the non-elective
contribution of Section 6.5(a) or the matching contribution of Section 6.5(b),
compensation as defined in Section 6.5(d).     10.6   Effective Date of the
Automatic Contribution Arrangement. The term “Effective Date of the Automatic
Contribution Arrangement” means the effective date set forth in Section 6.2.    
10.7   Eligible Automatic Contribution Arrangement. The term “Eligible Automatic
Contribution Arrangement” means an Automatic Contribution Arrangement that meets
all of the requirements of Code §414(w)(3) including, but limited to, a
Qualified Default Investment Alternative and the applicable notice requirements.
    10.8   Elective Deferral. The term “Elective Deferral” means an Employer
contribution as described in Code §402(g)(3).     10.9   Eligible Participant.
The term “Eligible Participant” means a participant in the Plan subject to the
Automatic Contribution Arrangement.     10.10   Employer. The term “Employer”
shall mean the Sponsoring Employer as set forth in Section 1.2, and any other
entity that adopts the Plan.     10.11   Entry Date. The term “Entry Date” means
the date or dates on which an employee who is eligible to participate in the
Elective Deferral component of the Plan becomes a participant in such component
of the Plan, or, if applicable, the date or dates on which an employee who is
eligible

9



--------------------------------------------------------------------------------



 



      to participate in another component of the Plan becomes a participant in
such other component of the Plan.

  10.12   Excess Aggregate Contributions. The term “Excess Aggregate
Contributions” means amounts as described in Code §4979(d).     10.13   Excess
Contributions. The term “Excess Contributions” means amounts as described in
Code §4979(c).     10.14   Permissible Withdrawal. The term “Permissible
Withdrawal” means any withdrawal from an Eligible Automatic Contribution
Arrangement which meets the following requirements:

  (a)   Employee’s Election and Timing. The distribution is made pursuant to an
election by an Eligible Participant, and such election is made no later than
90 days after the date of the first Elective Deferral with respect to the
Eligible Participant under the Eligible Automatic Contribution Arrangement;    
(b)   Only Elective Deferrals and Earnings. The distribution consists of only
Elective Deferrals (and earnings attributable thereto);     (c)   Amount of
Distribution. The amount of the distribution is equal to the amount of Elective
Deferrals made with respect to the first payroll period to which the Eligible
Automatic Contribution Arrangement applies to the Eligible Participant and any
succeeding payroll period beginning before the effective date of the election
pursuant to paragraph (a) (and earnings attributable thereto).

  10.15   Plan Year. The term “Plan Year” means computation period as set forth
in the Plan document.     10.16   PPA. The term “PPA” means the Pension
Protection Act of 2006.     10.17   Pre-Tax Elective Deferral. The term “Pre-Tax
Elective Deferral” means an Elective Deferral that is not includible in the
participant’s gross income at the time that the Elective Deferral is deferred.  
  10.18   Qualified Automatic Contribution Arrangement. The term “Qualified
Automatic Contribution Arrangement” means an Automatic Contribution Arrangement
that meets all of the requirements set forth in Code §401(k)(13)(B) including,
but not limited to, the applicable Qualified Percentage for the Applicable Plan
Year, the required Employer contributions of the non-elective contributions of
Section 6.5(a) or the matching contributions of Section 6.5(b), and the
applicable notice requirements.     10.19   Qualified Default Investment
Alternative. The term “Qualified Default Investment Alternative” means an
investment alternative available to participants and beneficiaries, subject to
the following rules:

  (a)   No Employer Securities. The Qualified Default Investment Alternative
does not hold or permit the acquisition of Employer securities, except as
permitted by Department of Labor Regulation §2550.404c–5(e)(1)(ii);     (b)  
Transfer Permitted. The Qualified Default Investment Alternative permits a
participant or beneficiary to transfer, in whole or in part, his or her
investment from the Qualified Default Investment Alternative to any other
investment alternative available under the Plan, pursuant to the rules of
Department of Labor Regulation §2550.404c–5(c)(5);     (c)   Management. The
Qualified Default Investment Alternative is:

  (1)   Managed by: (A) an investment manager, within the meaning of ERISA
§3(38); (B) a Plan trustee that meets the requirements of ERISA §3(38)(A),
(B) and (C); or (C) the Sponsor Employer who is a named fiduciary within the
meaning of ERISA §402(a)(2);     (2)   An investment company registered under
the Investment Company Act of 1940; or     (3)   An investment product or fund
described in Department of Labor Regulation §2550.404c–5(e)(4)(iv) or (v); and

  (d)   Types of Permitted Investments. The Qualified Default Investment
Alternative is one of the following:

10



--------------------------------------------------------------------------------



 



  (1)   An investment fund product or model portfolio that applies generally
accepted investment theories, is diversified so as to minimize the risk of large
losses and that is designed to provide varying degrees of long-term appreciation
and capital preservation through a mix of equity and fixed income exposures
based on the participant’s age, target retirement date (such as normal
retirement age under the Plan) or life expectancy, but is not required to take
into account risk tolerances, investments or other preferences of an individual
participant or beneficiary.     (2)   An investment fund product or model
portfolio that applies generally accepted investment theories, is diversified so
as to minimize the risk of large losses and that is designed to provide
long-term appreciation and capital preservation through a mix of equity and
fixed income exposures consistent with a target level of risk appropriate for
participants of the Plan as a whole, but is not required to take into account
the age, risk tolerances, investments or other preferences of an individual
participant or beneficiary.     (3)   An investment management service with
respect to which a fiduciary, within the meaning of Department of Labor
Regulation §2550.404c–5(e)(3)(i), applying generally accepted investment
theories, allocates the assets of a participant’s individual account to achieve
varying degrees of long-term appreciation and capital preservation through a mix
of equity and fixed income exposures, offered through investment alternatives
available under the plan, based on the participant’s age, target retirement date
(such as normal retirement age under the Plan) or life expectancy, but is not
required to take into account risk tolerances, investments or other preferences
of an individual participant.     (4)   An investment product or fund designed
to preserve principal and provide a reasonable rate of return, whether or not
such return is guaranteed, consistent with liquidity. Such investment product
shall: (A) Seek to maintain, over the term of the investment, the dollar value
that is equal to the amount invested in the product; and (B) Be offered by a
State or federally regulated financial institution. Such investment product or
fund described in this paragraph shall constitute a Qualified Default Investment
Alternative for not more than 120 days after the date of the participant’s first
Elective Deferral as determined under Code §414(w)(2)(B) or other first
investment.     (5)   An investment product or fund designed to guarantee
principal and a rate of return generally consistent with that earned on
intermediate investment grade bonds, while providing liquidity for withdrawals
by participants and beneficiaries, including transfers to other investment
alternatives. Such investment product must meet the following requirements:
(A) There are no fees or surrender charges imposed in connection with
withdrawals initiated by a participant or beneficiary; and (B) Principal and
rates of return are guaranteed by a State or federally regulated financial
institution. Such investment product or fund described in this paragraph will
constitute a Qualified Default Investment Alternative solely for purposes of
assets invested in such product or fund before December 24, 2007.

An investment fund product or model portfolio that meets the requirements of
this paragraph (d) may be offered through variable annuity or similar contracts,
common or collective trust funds, or pooled investment funds without regard to
whether such contracts or funds provide annuity purchase rights, investment
guarantees, death benefit guarantees, or other features ancillary to the
investment fund product or model portfolio.

  10.20   Qualified Percentage. The term “Qualified Percentage” means the
uniform percentage of Compensation that an Eligible Participant is treated as
having elected to have the Employer make to the Plan as Elective Deferrals under
a Qualified Automatic Contribution Arrangement. Under no circumstances can the
Qualified Percentage exceed 10%.     10.21   Roth Elective Deferral. The term
“Roth Elective Deferral” means a participant’s Elective Deferral that is
includible in the participant’s gross income at the time that the Elective
Deferral is deferred.     10.22   Safe Harbor 401(k) and/or 401(m) Plan. The
term “Safe Harbor 401(k) and/or 401(m) Plan” means a 401(k) plan which meets all
of the requirements of Code §401(k)(12) and/or a 401(m) plan which meets all of
the requirements of Code §401(m)(11) for a Plan Year.     10.23   Traditional
Automatic Contribution Arrangement. The term “Traditional Automatic Contribution
Arrangement” means an Automatic Contribution Arrangement that is neither a
Qualified Automatic Contribution Arrangement nor an Eligible Automatic
Contribution Arrangement.     10.24   Year of Vesting Service. The term “Year of
Vesting

11



--------------------------------------------------------------------------------



 



      Service” means either (a) if used for vesting purposes, a year of service
(as defined in the Plan); (b) if used for vesting purposes, a whole year (or
1-year) period of service (as defined in the Plan); or (c) any other one year
period that is used for vesting purposes in the Plan.

Section 11. Signature Provisions

  11.1   Signature of the Authorized Representative of the Sponsoring Employer:

                 
By
      Date      
 
             
 
             
Print Name
      Title      
 
           

12